 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlden Press,Inc.' and Local#8 Graphic Arts Interna-tionalUnion,AFL-CIO,Petitioner.Case 13-RC-13026July 26, 1974DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Harvey A. Roth ofthe National Labor Relations Board. Following theclose of hearing, the Regional Director for Region 13transferred this case to the Board for decision. There-after, the Employer and the Petitioner filed briefs.2The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, the Boardfinds:1.The parties stipulated and we find that the Em-ployer, who provides printing and related services, isengaged in commerce within the meaning of the Actand it will effectuate the purposes of the Act to assertjurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer. While theEmployer questioned the Petitioner's status as a labororganization and its ability to adequately representthe employees in the unit sought, the record disclosesthat the Petitioner admits employees to membershipand represents employees concerning wages, hours,and working conditions. Accordingly, it is clear thatthe Petitioner is a labor organization within the mean-ing of Section 2(5) of the Act.The Employer contends that the Petitioner is dis-qualified from seeking an election under Section 9(c)of the Act on the grounds that it engaged in discrimi-natory practices on the basis of sex.3 The Employerplaced such disqualification in issue when, on May 16and 17, 1973,subpoenas duces tecumwere served bythe Employer on William T. Edwards, representativeof the Petitioner, and Patricia Jenkins, secretary-trea-surer of Graphics Arts International Union, LocalNo. 30-B, the sister local of Petitioner. Attached toeach subpena was a schedule setting forth the itemswhose production was requested, including (a) mem-bership lists indicating the sex of all members, (b)present and preceding constitution and bylaws, (c)pension plan agreements, (d) health and welfare1As amended during the hearing2The Employer's request for oral argument is hereby denied since therecord and beefsadequatelypresent the issues and positions of the parties3N.L R Bv.Mansion House Center ManagementCorp, 473F 2d 471 (C A8, 1973)agreements, (e) lists of individuals who had appliedformembership, (f) certain collective-bargainingagreements and certain other documents containingevidence bearing on the issue of Petitioner's disquali-fication to obtain or retain certification.On May 21, Petitioner filed with the Regional Di-rector for Region 13 petitions to revoke the subpenas.The sole ground upon which revocation of the subpe-nas was sought was that:The materials set forth in Schedule "A" of theaforesaid Subpoena Duces Tecum are irrelevantand immaterial to any germaneissues inconnec-tion with the subject representation petition andhearing.On May 23, the Regional Director issued an "OrderReferring Petitions To Revoke Subpoenas," by whichhe referred to the Board the petitions to revoke be-cause, in his view, the petitions "raised certain policyconsiderations."On June 1, a telegraphic order was issued by theBoard's Executive Secretary, informing the partiesthat the Board had granted Petitioner's petitions torevoke the subpenas because:The Board is of the opinion that it would noteffectuate the policies of the Act to litigate thedisqualification issue at the pre-election hearing.The order also noted that the issue of Petitioner'sdisqualification based on discriminatory practicescould, however, be raised as a postelection objectionunder the provisions of Section 102.69 of the Board'sRules and Regulations.Thereafter, the hearing in this case was held onJune 15, during which the Employer moved that theproceedings be postponed to permit the Employersufficient time to request reconsideration of theBoard's order revoking the subpenas as an alternativeto the institution of injunction proceedings in the Fed-eral district court. That motion was denied by theHearing Officer, whereupon the Employer requested,and was granted, leave to file with the Regional Direc-tor a special appeal from the Hearing Officer's ruling.The Acting Regional Director suggested that the par-ties proceed with the hearing, but that following thehearing the Employer's motions would be given dueconsideration. The Employer has filed with the Boarda motion for reconsideration of the Board's order.The Employer has in no way waived its contentionthat the Board lacks jurisdiction to proceed withoutfirst hearing evidence on the issue of Petitioner's dis-qualification.212 NLRB No. 91 ALDEN PRESS, INC.581Following the hearing, this case was transferred tothe Board by'order of the Regional Director becauseit involvesMansion Houseissuesas well as subpenaproblems arising therefrom in which a prehearing mo-tion to quash subpenas has been ruled upon by theBoard.The issue of disqualification of Petitioner ongrounds of discrimination based on sex is substantial-ly thesameas that inBekins Moving & Storage Co. ofFlorida, Inc.,4and we are of the opinion that it wouldnot effectuate the policies of the Act to permit litiga-tion of such issues at the preelection stage of the pro-ceedings.' Therefore, we deny the Employer's motionfor the Board to reconsider its order revoking theEmployer's subpenas.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All full-time and regular part-time productionemployees and other employees not currentlyrepresented by another labor organization whoare employed at the employer's locations at 5060NorthKimberlyAvenue,Chicago, Illinois,and/or 2000 Arthur Avenue, Elk Grove Village,Illinois, but excluding all office clerical employ-ees professional employees, guards and supervi-sors as defined in the Act.64 211 NLRB No 75The Boardhas held that such inquiries are outside the scope of a preelec-tion hearing.As notedinBekins Moving & StorageCo of Florida,Inc, supra,Chairman Miller and Member Jenkins would consider objections to a labororganization's capacity to fairly representemployees only upon the postelec-tion filingof properlysubstantiated objections to the issuance of a certifica-tion.Member Kennedy concurs substantially with that postelectionprocedure but would limit consideration to the issue of alleged discriminationon the basis of "race, alienage, or national origin."Members Fanning andPenello reject the contentionsof the Employerherein for the reasons statedin their dissenting opinions inBekinsThey wouldnot consider allegationsof discriminatorypractices by labor organizations in a precertification pro-ceeding but would "leave such questions as they may raise, with respect tothe Petitioner's willingnessor capacityto represent fairly all employees in thebargaining unit,to be resolved in other proceedings under the Act "[Direction of Election andExcelsiorfootnote omit-ted from publication.]6 In addition,the parties entered into the following stipulations with re-spect to unit composition:The term "supervisors" includes (a) Ray Lank, (b) Ed Coates, (c) SamSorrentino; (d) Joe Sadora;(e) Joseph Sorrentino; (f)Nate Price;(g),IrvAdleman; (h) Keith Peters; (i) Harold Schuett; 0) Howard LaFleur; (k)Frank Gracia Krunsinski,and (1) Paul Frontezak- It was also agreed thatwhile there may be individuals occupying supervisory positions above thoseindicated,there were no individuals in positions below those indicated whowould be excluded as supervisors within the meaning of Section 2(11) of theAct.The term "production employees" includes all quality control employees.The term "office clerical employees"includes(a) Susan Teguire; (b) Lu-cilleBenke,and (c) Mary Zucker.